Citation Nr: 1045776	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  09-27 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that 
denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In December 2007, the Veteran submitted an informal claim for 
TDIU.  He is currently unrepresented and is service-connected for 
the following disabilities: posttraumatic stress disorder (PTSD), 
rated as 70 percent disabling; tinnitus, 10 percent; and 
bilateral hearing loss, noncompensable.  

In the case of a claim for TDIU, the duty to assist requires that 
VA obtain an examination which includes an opinion on what effect 
the appellant's service-connected disability has on his ability 
to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

The Veteran was previously scheduled for VA examinations in 
connection with his claim for TDIU in February 2008 and January 
2009.  Individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examinations.  See 38 C.F.R. § 3.326(a) (2010).  In the October 
2008 notice of disagreement, the Veteran stated that he was 
unable to report for the February 2008 examination due to lack of 
transportation.  In the July 2009 substantive appeal, the Veteran 
stated that he was unable to report to the examination in Dallas 
unless he was provided a wheel chair and a ride for the 3 nights 
and days.  It appears from the Veteran's letters that the 
examinations were scheduled at a location that was inaccessible 
to him.  

The record shows that the Veteran has since moved to McAlester, 
Oklahoma.  The Board will afford the Veteran another opportunity 
to appear for a VA examination in order to determine the effect 
of his service-connected disabilities on his ability to work.  
The RO should make every effort to ensure that the examination is 
scheduled at a location accessible to the Veteran at his new 
address.  

The Veteran is hereby on notice that an examination which 
includes an opinion on what effect the service-connected 
disabilities has on his ability to work is necessary to decide 
the merits of this claim.  See Friscia, 7 Vet. App. at 297.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  38 C.F.R. § 3.655.  If 
a claimant wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is essential 
in obtaining the putative evidence.  Wamhoff v. Brown, 8 Vet. 
App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Under the law, a claimant for VA benefits has the specific 
responsibility to present and support the claim.  38 U.S.C. § 
5107(a).  The Veteran is advised that his failure to report for 
any scheduled examination without good cause may result in the 
claim being considered on the evidence now of record or denied. 

As the issue must be remanded for a VA examination, the Veteran 
should also be afforded another opportunity to submit a formal 
application for TDIU, VA Form 21-8940.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA Form 21-8940 and 
afford a reasonable period of time within 
which to respond thereto.

2.  Following the above development, 
schedule the Veteran for an appropriate VA 
medical examination to determine the 
severity of his service-connected 
disabilities (PTSD, 70 percent disabling; 
bilateral hearing loss, noncompensably 
disabling; and tinnitus, 10 percent 
disabling) and whether they render him 
unable to secure and follow a substantially 
gainful occupation.  The claims file must 
be made available to the examiner for 
review prior to the examination.  All 
necessary tests should be conducted and the 
examiner(s) should review the results of 
any testing prior to completion of the 
report.

The examiner should specifically state 
whether it is at least as likely as not 
the Veteran's service-connected 
disabilities (PTSD, 70 percent disabling; 
bilateral hearing loss, noncompensably 
disabling; and tinnitus, 10 percent 
disabling) without regard to his age or the 
impact of any nonservice-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.

Complete rationale for any opinion should 
be provided.  

3.  Then, readjudicate the Veteran's claim 
on appeal with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the decision with respect to 
the claim remains adverse to the appellant, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


